         Case 5:18-cv-00185-KGB Document 13 Filed 01/25/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

PINE BLUFF SCHOOL DISTRICT,                      )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                        Civil Action No.: 5:18-cv-185-KGB
                                                 )
ACE AMERICAN INSURANCE                           )
COMPANY,                                         )
                                                 )
       Defendant.                                )
                                                 )

                      ACE’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Defendant ACE American Insurance

Company “ACE”) respectfully requests the Court enter an Order granting summary judgment

and dismissing all of Plaintiff Pine Bluff School District’s (“P.B.S.D.”) claims against it, with

prejudice, on grounds there is no genuine dispute as to any material fact and that ACE is entitled

to judgment as a matter of law.

       In support of its Motion, ACE relies on its accompanying Brief Supporting Motion for

Summary Judgment and its Statement of Undisputed Facts, along with the following Exhibits:

       Exhibit A – 2015 Policy

       Exhibit B – 2016 Policy

       Exhibit C – Alexander Complaint

       Exhibit D – December 1, 2015 EEOC Charge

       Exhibit E – January 21, 2016 EEOC Mediation Statement

       Exhibit F – January 28, 2016 EEOC Position Statement

       Exhibit G – January 29, 2018 Response to EEOC’s Request for Information




                                                1
          Case 5:18-cv-00185-KGB Document 13 Filed 01/25/19 Page 2 of 2




       Exhibit H – EEOC Dismissal and Notice of Rights

       Exhibit I – October 3, 2016 Loss Notice and Accompanying Communication

       Exhibit J – October 20, 2016 Email from ACE to P.B.S.D.

       Exhibit K – October 25, 2016 Coverage Letter

       Exhibit L – November 22, 2017 Email Transmission

       Exhibit M – February 14, 2018 Coverage Letter

       Exhibit N – August 30, 2018 Order

       WHEREFORE, Defendant ACE American Insurance Company respectfully requests that

its Motion for Summary Judgment be granted and for all other appropriate relief to which ACE

may be entitled.

                                                   /s/David B. Vandergriff
                                                   David B. Vandergriff, ABN # 77137
                                                   QUATTLEBAUM, GROOMS & TULL PLLC
                                                   111 Center Street, Suite 1900
                                                   Little Rock, AR 72201
                                                   Phone: 501-379-1780
                                                   Fax: 501-379-3880
                                                   Email: dbv@qgtlaw.com

                                                   Attorneys for Defendant          ACE    American
                                                   Insurance Company


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of January, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF System which will send notification of such filing to
the following:

       David A. Hodges, Esq.
       david@hodgeslaw.com


                                                   /s/ David B. Vandergriff




                                                  2
